DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson in US Patent 3635233.
Regarding Claim 13, Robertson teaches a forearm crutch, comprising: a leg having respective first (22/23), second (25), and third (24) sections, the first section being substantially vertically oriented, the second section being angularly oriented, and the third section being coupled between the first and second sections; a cradle (30) hingedly (at 29) attached to the second section, the cradle being configured to rotate about the hinge between a use-position (Fig. 2) and a free-rotating position (when the cradle is rotated about the hinge), wherein the cradle rests substantially adjacent the second section in the use position; and a handle (37) extending from the leg.
Regarding Claim 14, Robertson teaches that the second section is configured to selectively decouple from the third section (at 36) and rotate about a pivot point at a top end of the third section such that a top surface of the cradle rests substantially adjacent the first section, whereby the forearm crutch is reconfigured for use as a cane (the third section can be rotated to such a position).
Regarding Claim 15, Robertson teaches that the pivot point comprises a point of connection between the second and third sections, the point of connection being a string (40) or a hinge.
Regarding Claim 19, Robertson teaches a forearm crutch, comprising; a leg having respective first (22/23), second (25), and third (24) sections, the first section being substantially vertically oriented, the second section being angularly oriented, and the third section between coupled between the first and second sections; a cradle (30) hingedly (at 29) attached to the second section, the cradle being configured to rotate about the hinge between a use-position (Fig. 2) and a free-rotating position (when the cradle is rotated about 29), wherein the cradle rests substantially adjacent the second section in the use position; and a handle (37) extending from the leg; wherein the cradle further comprises a clip (28), the clip securing the cradle to the second section in the use position.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in US Patent 3635233.
Regarding Claim 1, Robertson teaches a reclined forearm crutch, comprising: a leg (22-25); and a cradle (30) attached to the leg for supporting the forearm and elbow of a user, wherein: the cradle is angled about 5 to about 50 degrees relative to vertical. Robertson is silent on the size of the cradle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Robertson by using a cradle having a bounding surface area corresponding to at least 20 square inches in order to provide a comfortable cradle for the user as such a change would have involved a mere change in the size of a component. A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 2, Robertson, as modified, teaches that the leg comprises a first section (22/23) selectively coupled to a second section (25), the first section being substantially vertical and the second section being angled relative to vertical; the cradle is attached to the second section and rests substantially adjacent the second section in the walking position (Fig. 2).
Regarding Claim 3, Robertson, as modified, teaches that the leg further comprises a third transitional section (24) coupled between the first and second sections, the third section having a bend causing the second section to be angled.
Regarding Claim 4, Robertson, as modified, teaches that the cradle is hingedly attached (at 29) to the leg; the cradle is selectively adjustable between a walking position (Fig. 2) and a non-walking position (any position in which the cradle is rotated away from the position shown in Fig. 2); and in the non-walking position, the cradle is selectively free-rotating (as the bolt is free rotating in the cap).
Regarding Claim 5, Robertson, as modified, teaches that the cradle has a handle (37) extending therefrom, and is further selectively lockable in a substantially horizontal position between 5 and 12 degrees relative to horizontal to enable a platform walking position.
Regarding Claim 6, Robertson, as modified, teaches that the cradle further comprises a clip (28); and the clip secures the cradle to the second section in the walking position.
Regarding Claim 7, Robertson teaches that the second section is configured to selectively decouple from the first section and rotate about a pivot point (36/40) at a top end of the first section such that a top surface of the cradle rests substantially adjacent the first section, whereby the forearm crutch is reconfigured for use as a cane (the second section can be folded about the joint at 36 as shown in Fig. 5 and be placed in such a position).
Regarding Claim 8, Robertson, as modified, teaches that the pivot point comprises a point of connection between the first section and the second section.
Regarding Claim 9, Robertson, as modified, teaches that the point of connection is a string (40) or a hinge.
Regarding Claim 11, Robertson, as modified, teaches that an angle of the cradle in the walking position is about 8 to about 35 degrees relative to vertical.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson, as modified, as applied to claim 2 above, and further in view of Burry et al. in US Patent 2516852. Robertson is silent on the use of an adjustable second section. Burry teaches a crutch including a second section (20/21), wherein a length of the second section is adjustable (via 21’ and 23-27) based on the length of the user's forearm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Robertson, as modified, by using an adjustable second section as taught by Burry in order to allow the user to customize the device to her arm length.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson, as modified, as applied to claim 1 above, and further in view of Inbar in US Patent 4151853. Robertson, as modified, is silent on the use of a cradle with apertures. Inbar teaches a crutch with a cradle (64), wherein the cradle comprises a plurality of apertures (68) formed therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Robertson, as modified, by adding apertures to the cradle as taught by Inbar in order to provide air circulation.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson as applied to claim 13 above, and further in view of Inbar in US Patent 4151853. Robertson is silent on the use of a cradle with apertures. Inbar teaches a crutch with a cradle (64), wherein the cradle comprises a plurality of apertures (68) formed therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Robertson by adding apertures to the cradle as taught by Inbar in order to provide air circulation.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson as applied to claim 13 above. Robertson is silent on the angle of the second section relative to vertical. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Robertson by using an angle of approximately 35 degrees for the second section of the device in order to provide a comfortable angle for the user as a change in the shape of an element involves only routine skill in the art by selecting the angle from a limited range of angles.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson as applied to claim 13 above, and further in view of Burry et al. in US Patent 2516852. Robertson is silent on the use of an adjustable second section. Burry teaches a crutch including a second section (20/21), wherein a length of the second section is adjustable (via 21’ and 23-27) based on the length of the user's forearm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Robertson by using an adjustable second section as taught by Burry in order to allow the user to customize the device to her arm length.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson as applied to claim 19 above, and further in view of Russell in US Patent 2811978. Robertson is silent on the use of an interchangeable foot. Russell teaches a crutch with an interchangeable foot (18) coupled to an end of a first section (13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Robertson by using an interchangeable foot as taught by Russell in order to provide a suitable foot depending on the nature of the surface contacted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peters, Frank, Birnbaum, Hsiao-Wecksler et al., Ferry, Kluttz, Ewing, Morgan et al., and Lofstrand, Jr. teach crutches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636